DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/22 has been entered.
 
Election/Restrictions – Retained for the Record
Applicant’s election without traverse of claims 1-4, 7-13, 19 and 20 in the reply filed on 3/29/2018 is acknowledged. The elected species encompassed by these claims have a defined period of time for dietary modification, as opposed to the non-elected species that require periodic (or iterative) dietary modification.  That is, the elected species required a defined period of time (not periodic altering diets) of dietary modification.
Claims 2, 5, 6 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/2018.

A second restriction requirement was mailed 6/23/2021 based on the 12/17/2020 claim amendments having shifted the focus of the claimed subject matter, including adding new claims that as written present an invention distinct from previous inventions. 
Applicant’s election without traverse Group I, claims 1, 2, 8-10, 12 and 44-47, and the species identified as a subject’s age under 65 years old, thereby limiting the claimed under examination to claims 1, 8-10, 12, and 44-47, and a diet regimen of 5 days, in the reply filed on 8/24/2021 is acknowledged. 
Per Note 1 of the 6/23/2021 restriction requirement, and because Applicant amended claim 5 to depend from claim 1, claims 5, 6 and 14-18 also are included in Invention I. However, because Applicant has elected Group I including independent claim 1, and a diet regimen of five days, and claims 14-18 as best understood include a different diet regimen at a different frequency as in claim 1, and also appears to indicate a second low protein diet regimen comprising nonessential amino acids is alternatively administered based on differences in time period of administering, claims 14-18 are withdrawn as being drawn to a nonelected species.  
Based on the 8/24/2021 claim amendment of claim 48, claims 48-50 also are examined as part of Group I.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, wherein the subject is older than 65 years, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2021.
Per above, claims 2, 14-18 are withdrawn as being directed to nonelected species.
Accordingly, claims 1, 5, 6, 8-10, 12, and 44-50 are under examination.

It is noted that notwithstanding the election of species and amendment to claim 1 consistent with the subject age election, narrowing the age range of the subject to “from 50 to 65 years old,” claim 48 has no age limit or range specified. A rejection related to this is set forth below, and amendment consistent with the election is required to avoid confusion and lack of clarity, and to remain consistent with the election regarding subject age.

Priority
The instant application, filed 01/15/2016 and having 2 RCE-type filing therein is a Divisional of 14178953 , filed 02/12/2014 ,now U.S. Patent # 9237761
14178953 Claims Priority from Provisional Application 61763797 , filed 02/12/2013

Claim Status
Claims 1, 2, 8, 10, 12, 14-18, 44-50 are pending.
Claims 3-7, 9, 11, 13, 19-43 are cancelled.
Claims 2 and 14-18 are withdrawn.
Claims 1, 8, 10, 12, 44-50  are under examination.
Claims 1, 8, 10, 12, 44-50   are rejected.

Information Disclosure Statement
The Examiner has considered the references provided in the 5/23/22 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Claim Objections
The previous objection to claim 5 is withdrawn as moot based on cancellation of this claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see page 6, filed 5/3/22, with respect to the insufficient antecedent basis rejection under 35 USC 112(b)/2 in claim 5, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments to the claims.

Claims 1, 8, 10, 12, and 44-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Both independent claims 1 and 48 are amended to include the phrase “by delaying age-related mortality from cancer or diabetes.”  The significance of the limitation of “age-related” is unclear because while it is generally recognized that mortality from cancer increases with age, see White et al., Am J Prev Med. 2014 March ; 46(3 0 1): S7–15, what “age-related” excludes by its inclusion is not clear.  Nowhere in the application as filed is this distinguished.  As for few examples, would decades of cumulative exposure to a chemical carcinogen, or early adult exposure to a virus known to cause a cancer, or childhood sunburn, be included in “age-related mortality from cancer”, when the cancer from such exposure takes years to develop?  The metes and bounds of what is included is unclear and indefinite because what this term excludes is unclear.
Claims 8, 10, 12, and 44-47, depending from claim 1, and claims 49 and 50, depending from claim 48, also are rejected on this basis. 

Claims 1, 8, 10, 12, and 44-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant elected subjects age under 65 years old, however claim 1 recites administering “…if the subject is from 50 to 65 years old, …”. There is a conflict between the election and this claim language as to whether a subject of age 65 years is, or is not, encompassed by claim 1, rending the claim unclear and indefinite. 
Claims 8, 10, 12, and 44-47, depending from claim 1, also are rejected on this basis.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 refers to “a daily recommended amount of dietary fiber on all days.”  Because there are different ranges of daily recommended amount of dietary fiber by different authorities, e.g., European, USA, and there is no reference source for such claimed in claim 12, one or ordinary skill in the art cannot reasonably determine the metes and bounds of this fiber amount.

Claims 48-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 48 is independent and does not have an age limit or range for the subject being administered the low protein diet. Although Applicant has elected an age of subject under 65 years old, this is not indicated in claim 48, therefore it is unclear what are the ages of the subjects to which claim 48 applies. As written, and given the contrast to the narrow age range amended into claim 1, there is substantial uncertainty regarding the scope of claim 48 because the age or age range of the subject is unclear given the record of election of species and, additionally, the amendment to claim 1 and arguments in Applicant’s 5/3/22 Remarks that are specific to claim 1’s age limit but are applied also to claims 48-50, see for example pages 12-13 concluding the Remarks regarding written description.
Claims 49 and 50, depending from claim 48, also are rejected on this basis. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As interpreted herein, claim 8 not only repeats a recitation of diabetes and cancer, stating that the low protein diet prevents or treats diabetes or cancer, but expands claim 1’s scope by additionally stating that the low protein diet “delays age-related mortality – this not necessarily associated with the earlier claimed “prevents or treats diabetes or cancer” and additionally, even more clearly outside the scope of claim 1’s “…improving the chances of living longer in a subject by delaying age-related mortality from cancer or diabetes”, that the low protein diet “delays … other age-related diseases.” Thus claim 8 improperly expands the scope, rather than further limits, claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 10, 12, and 44-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Basis 1:
Independent claim 1 is directed to a method for improving the chances of living longer in a subject by delaying age-related mortality from cancer or diabetes, the subject being identified as having an average daily protein intake level greater than a predetermined cutoff protein intake level of 5% calories from protein of total calories consumed on average per day, the method comprising:
administering a low protein diet to the subject if the subject is from 50 to 65 years old, the low protein diet being administered to the subject for 3 to 7 days, the low protein diet providing 4.5 to 7 kilocalories per pound of subject for a first day and 3 to 5 kilocalories per pound of subject per day for a second to a fifth day of the low protein diet, the low protein diet comprising:
less than 30 g of sugar on the first day:
less than 20 g of sugar on the second to fifth days;
less than 28 g of proteins on the first day:
less than 18 g of proteins on days the second to fifth days;
20 to 30 grams of monounsaturated fats on the first day;
10 to 15 grams of monounsaturated fats on the second to fifth days;
between 6 and 10 grams of polyunsaturated fats on the first day;
3 to 5 grams of polyunsaturated fats on the second to fifth days;
less than 12 g of saturated fats on the first day:
less than 6 grams of saturated fats on the second to fifth days; and
12 to 25 grams of glycerol per day on the second to fifth days.
wherein greater than 40% of the calories from protein are from plant sources and wherein the low protein diet is administered at a frequency of every 1 to 3 months for a duration of years.

Independent claim 48, copied below, recites many of the same limitation however has no age range for the subjects:

    PNG
    media_image1.png
    494
    714
    media_image1.png
    Greyscale

 Each of claims 1 and 48 are amended to include the phrase “by delaying age-related mortality from cancer or diabetes.”  While it is generally known in the art that mortality from cancer increases with age, see White et al., Am J Prev Med. 2014 March ; 46(3 0 1): S7–15, the inclusion of this term immediately in front of “cancer or diabetes” is not found in the application as filed.  In contrast, when “cancer” or “diabetes” is recited, “age-related” is found later in the same sentence and claim referring broadly to “mortality”.  The inclusion of “age-related mortality” immediately before “from cancer or diabetes” changes the scope of the instant disclosure as filed, by establishing an apparent demarcation between these and those mortalities from cancer or diabetes that are not age-related (though this demarcation is not clear, see above), but there is no support for such inclusion. Accordingly, there is a lack of support for the added claim language in the application as filed, and claims 1 and 48 are rejected under this section based on lack of written description support in the application as filed.  Applicant is required to provide sufficient written support for the combination of limitations recited in present claims 1 and 48 in the specification or claims, as-filed, or amend claim 1 such that it is fully supported in the application as filed in response to this Office Action.
Claims 8, 10, 12, and 44-47, depending from claim 1, and claims 49 and 50, depending from claim 48, also are rejected on this basis. 

Basis 2:
Claims 1 and 48 are set forth above.
With regard to the overall effect of intermittent fasting or the claimed low protein/low calorie feeding regimen, there is no reasonable basis to assume that the intermittent fasting of claim 1, even as further limited by any of dependent claims 5, 6, 8-10, 12, and 44-47, nor the methods of claims 48-50, which are not constrained by an age range by any claim limitation, would replicate the health benefits and results of the subjects of the epidemiological study evaluated in the specification, see paragraphs 78-84 of corresponding PGPUB 20160331016, and Figure 13 indicating person years in the thousands, because those subjects reported consumption was over years.  There is no logical basis that the claimed periodic “low protein diet” regime of claim 1, even when modified by its dependent claims under examination, would provide comparable, or even measurable, improvements such that an increase in chances of living longer would be achieved by the average claimed subject, ages 50-65 years old for claim 1, and any age for claim 48, when considered beyond the election of under 65 years old, or 1-64 years old when considering the election, who may or may not be consuming as those did in the epidemiological study’s low protein group.  Applicant focuses on changes in IGF-1, however does not consider that there are no dietary limitations for the subjects other than for 3-7 days every 1 to 3 months for claim 1, which even when “for a duration of years” represents a small fraction of days of eating, nor for claim 48 which had no repeat-administering limitation.  As to claim 1, the remaining periods of having no dietary limitations greatly exceeds the sum of the 3-7 day low protein administered periods, and would reasonably be expected to influence disease inception and progression more than the effects of these low protein diet periods.  This is even more pronounced for claim 48 which does not require repetition of low protein diet administration.  Nowhere is it shown that a single, for claim 48, or a periodic transient low protein diet, for claim 1, and any transient change this has or might have on IGF-1 or other substances, would have the same effect as continued, years-long low protein consumption on cancer or diabetes mortalities.
A further basis of lack of possession is that Applicant’s data analyses and evaluations that do indicate improvements, such as for tumor size, IGF changes, etc., do not reasonably support a corresponding result for what is being claimed.  Considering the association between protein and mortality data analyses based on samples from the NHANES III cross-sectional study, see Figures 4 and 5 and associated text, the differences are based on multi-year reported consumption patterns, which differs from a subject who periodically consumes the claimed “low protein diet,” which only extends periodically each time for 3 to 7 (for claim 1) or 5 (for claim 48) over a period of years for claim 1, and without specific repetition for claim 48 (but this added in claim 50), is silent about intervening food consumption, which could include any range of unhealthy combinations that would render any short-term beneficial effect of the “low protein diet” administrations of no measurable benefit.  Even the claim 10 limitation allows for substantial meat protein or other consumption not considered healthy, any of which would reasonably mitigate any possible contribution of improving the chances of living longer from the periodic claimed “low protein diet” administrations.
The acute studies including implanting tumors in rodent models, see Figure 6, likewise do not correspond with the claimed intermittent administering over a long period of time. Also Applicant’s studies in sections 3.4 and 3.5 argue against any broad anti-cancer effectiveness of short-term low protein diets, the specification stating in part, “These results indicate that the tumor progression could not be retarded by protein-restriction once the tumor was established” (para 161 of PGPUB 20160331016) and “Short-Term Intermittent Calorie Restriction Does Not Enhance Efficacy of Chemotherapy Against Breast Cancer” (para 162 of PGPUB 20160331016).
Further, the longer term dietary studies, see Figs. 7-9, do not relate to the periodic “low protein diet” administering that is claimed.
The tumor progression of Fig. 10 involves tumor implantation and is short term, so not highly indicative of any result for what is claimed, see also above regarding cancer.
The yeast studies, see Fig. 11, while interesting for what they teach, also are not highly indicative of any result for what is claimed.
Recognizing that the evaluation of possession of the invention is to include consideration of the knowledge in the art at the time of the invention or filing thereof, the examiner points to Minor et al., J Gerontol A Biol Sci Med Sci. 2010 July;65(7):695–703, previously cited and provided, for its relevant teachings.  Minor, pages 698-699, teaches that evaluations of protein restriction include one study that showed slowing growth and improved renal function, but “the effects did not translate to increased life span.” Another study’s low protein regimen “actually increased mortality.”  This argues against support for the claims as to diabetes.  On page 699 Minor summarizes several intermittent fasting (IF) studies’ results, and concludes that section as follows, “Although the potential for IF to confer short-term health benefits to humans seems significant, IF’s effects on the aging process are not known. Moreover, the long-term implications of IF warrant careful consideration as some human observational studies have drawn an association between so-called yo-yo dieting and increased morbidity and mortality (132).” Considering this summary of knowledge in the art, the knowledge in the art is not sufficient to bolster the application’s overall lack of sufficient bases to demonstrate possession of the claims under examination.
Additionally the specific macronutrient limitations of claims 1 and 48 do not support possession given the above arguments, and further considering the lack of supportive rationales and/or evidence that a periodic administering of a sufficient number of the range of low protein diets would improve the chances of living longer for a relevant cross-section of the subjects in the age range. Apart from the kilocalories per pound limitations for the five days, the only closed-range limitations are for monounsaturated fats and polyunsaturated fats for all five days, and a closed range limitation for glycerol for days 2 to five. This leaves a wide range of fiber and complex carbohydrates that can provide the remainder of the calories, fiber at about 2 calories per gram of fiber by intestinal microbial conversion to short chain fatty acids per UMich 4 Ways Fiber Benefits Your Health, 2017, 1 page, previously cited and provided, along with a varied combination of protein, sugar and saturated fats so long as the latter three remain below the claim limitations. Further, for a small subject the claimed limitations for monounsaturated fats, polyunsaturated fats and glycerol would reduce other contributions disproportionally, and this adds to the multiple diverse nutrient combinations within the claimed subgenus. There is insufficient support for the periodic administration of such a wide range of “low protein diets” to have the claimed effect of improving the chances of living longer in a subject by delaying age-related mortality from cancer or diabetes.
Independent claim 48, as amended also directed to a method of improving the chances of living longer in a subject, is directed to administering a low protein diet to the subject for five days, this lacking any requirement for ongoing frequency until its dependent claim 50, and provides the indicated ranges and amounts of macronutrients for all five days. For claims 48-50 there is no age requirement.  There is no age requirement specified in the claim, so beyond the subject age species election the subject for claims 48-50 can be any age.  As to claims 48 and 49, there is no support nor rationale that a single administering, all that is required under the claims, has the claimed effect, see above arguments about lack of rationale and support for more frequent intermittent low protein administering, and apply this more so for a single administering.
Additionally, as to cancer the claims are directed to a disease class that has multiple different etiologies, and there is no technical rationale nor data to indicate possession of improving the chances of living longer in a subject by delaying mortality (whether all or “age-related”) from all, or at least a substantial percentage of, cancers having multiple different etiologies. See Blackadar, World J Clin Oncol 2016 February 10; 7(1): 54-86, teaching that causes include viral, chemical, pharmaceutical, tobacco smoke, hormone supplementation, bacteria and radiation, and also Oxford Population Health 9/15/2020 study summary, which teaches inter alia, “Some cancers, however, did not show a clear link between IGF-1 concentrations and risk,” page 2, and “Meanwhile, a few cancers (including liver and ovarian cancer) appeared to show the opposite trend, with increased risk associated with lower IGF-1 levels,” also page 2, this summary summarizing data from almost 400,000 blood samples and follow up over a period of up to ten years.
Further, Song et al., JAMA Intern Med. 2016;176(10):1453-1463, previously cited and provided, see 7/17/20 Non-final Office action, teaches that for cancer mortality there was no significance for increased Hazard Risk (HR) across the range of percentages of animal protein of total energy, Table 2.  This data is for consistent protein intake, over years not intermittently, that spans across a range of 8.9 to 20 of percent animal protein relative to total calories.  This strongly suggests that even for claims 44-46, which increase the predetermined protein cutoff protein intake level, the long-term effects of reducing animal protein is not significantly established for all cancers, further diminishing the rationale and likelihood that intermittent low protein diets that are for much shorter periods of time, these low protein diets conforming to the particular requirements of claim 1 or claim 48, would somehow achieve what years-long did not, namely delay mortality from cancer (whether all or only age-related).  This also is especially relevant for claims 48-50 which do not limit such protein.  Table 2 of Song also indicates the benefit of plant protein intake, however for all-cause mortality.

The following additionally addresses dependent claims as to lack of possession.
As to claim 8, based on the above-noted statements from the application regarding cancer, there is a lack of possession for preventing any cancer as well as for treating any cancer.  Additionally, Cuzic, Lancet oncology Vol 18 August 2017, e472-82, Introduction, previously cited and provided, teaches that cancers are more heterogeneous and have a biologically complex nature compared with cardiovascular diseases. Showing possession for preventing or treating such a heterogeneous and complex class of disease requires a wide range of demonstrations or a clear and credible relationship to addressing a common underlying cause, neither of which are present in the application as filed, nor are available from the relevant prior art to supplement the specification disclosure. See also Blackadar, cited above, regarding multiple causes of cancer.  Nor does the specification set forth clear possession of preventing or treating the major types of diabetes, nor the major types of age-related mortality (cancer being one of them).
Claim 10 further modifies claim 1’s method by requiring administrating a second diet for 25 to 26 days following the low protein diet, this second diet providing overall caloric consumption within 10 percent of the subject’s “normal calorie consumption.”  Interpreting this broadly, so that each subject has his/her own “normal calorie consumption,” given the differences in such individual consumptions, which can vary from low to high protein content, low to high total calories, etc., there is no reasonable logic based on the specification disclosure also considering the knowledge in the art for this additional limitation to raise the method of claim 1, lacking possession per above, to the point of attaining the preamble’s objective.
Claim 12 further modifies claim 1’s method by requiring that the low protein diet includes at least 50% of a daily recommended amount of dietary fiber on all days.  While fiber can provide short chain fatty acids via intestinal microbial conversion, see UMich reference above, and can provide other benefits, there is no reasonable logic based on the specification disclosure also considering the knowledge in the art for this additional limitation to raise the method of claim 1, lacking possession per above, to the point of attaining the preamble’s objective.
Claims 44-46, mentioned above, raise the predetermined cutoff protein level of claim 1, respectively, to 10%, 15% and 20% calories from protein to total calories on average per day.  Although this limits the subject pool to those subjects who eat more protein on a consistent basis, there remains a lack of possession at least due to the range of possible diet  regimens of claim 1, combined with the multiple causes of mortality within the age group that are unrelated to metabolism that is or could be affected by periodically lowering protein (and likely also caloric) intake per claim 1.
Claim 47 is rejected on the same basis as claim 1 from which it depends. There is no rationale or evidence that the determining step of claim 47 would yield the claims objective of claim 1.
Claims 49 and 50 are rejected on the same basis as claim 48 from which it depends, also adding the bases regarding repetition applied to claim 1 to the claim 50 lack of possession rejection.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")  Based on the above, in whole or in part, there is a lack of possession for all of the claims under examination.  Accordingly, it is deemed that the specification fails to provide adequate written description for the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 112 – Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Response to Arguments
Applicant's arguments filed 5/3/22, pages 6-13, have been fully considered but they are not persuasive.
Applicant appears to conflate a combination of statements in the application as filed with the statutory requirement to show possession for what is claimed across the range of what is claimed.
Regarding reference to results from the dietary consumption patterns and diseases/mortality from the “major nationally-representative study of nutrition in the United States population,” page 8, as extensively set forth above, this pertains to long-term dietary patterns and behavior which are distinguished from intermittent short term low protein diet administration.  See also the Oxford summary reference, above, regarding the teachings that elevated IGF-1 does not correlate with higher incidence or probability for all cancers.

Claims 1, 8, 10, 12, and 44-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
This rejection regards the intended result in the preamble of claims 1 and 48, set forth above, “improving the chances of living longer by delaying age-related mortality from cancer or diabetes,” since one could practice the method as claimed, including administering a wide range of low protein diets of very different compositions, however the stated outcome in the preamble is what is in question in this rejection.   

The following excerpts from the MPEP provide an introduction to the basis for this rejection:

2164    The Enablement Requirement [R-2]
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The enablement requirement refers to the requirement of 35 U.S.C. 112, first paragraph that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The purpose of the requirement that the specification describe the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way. The information contained in the disclosure of an application must be sufficient to inform those skilled in the relevant art how to both make and use the claimed invention. > However, to comply with 35 U.S.C. 112, first paragraph, it is not necessary to “enable one of ordinary skill in the art to make and use a perfected, commercially viable embodiment absent a claim limitation to that effect.” CFMT, Inc. v. Yieldup Int’l Corp., 349 F.3d 1333, 1338, 68 USPQ2d 1940, 1944 (Fed. Cir. 2003) (an invention directed to a general system to improve the cleaning process for semiconductor wafers was enabled by a disclosure showing improvements in the overall system). < Detailed procedures for making and using the invention may not be necessary if the description of the invention itself is sufficient to permit those skilled in the art to make and use the invention. A patent claim is invalid if it is not supported by an enabling disclosure.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The enablement requirement of 35 U.S.C. 112, first paragraph, is separate and distinct from the description requirement. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991) (“the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’”). See also MPEP § 2161. Therefore, the fact that an additional limitation to a claim may lack descriptive support in the disclosure as originally filed does not necessarily mean that the limitation is also not enabled. In other words, the statement of a new limitation in and of itself may enable one skilled in the art to make and use the claim containing that limitation even though that limitation may not be described in the original disclosure. Consequently, such limitations must be analyzed for both enablement and description using their separate and distinct criteria.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Furthermore, when the subject matter is not in the specification portion of the application as filed but is in the claims, the limitation in and of itself may enable one skilled in the art to make and use the claim containing the limitation. When claimed subject matter is only presented in the claims and not in the specification portion of the application, the specification should be objected to for lacking the requisite support for the claimed subject matter using Form Paragraph 7.44. See MPEP § 2163.06. This is an objection to the specification only and enablement issues should be treated separately.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

2164.01   Test of Enablement [R-5]
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) (“The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.”). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies , Inc . , 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). > Any part of the specification can support an enabling disclosure, even a background section that discusses, or even disparages, the subject matter disclosed therein. Callicrate v. Wadsworth Mfg., Inc., 427 F.3d 1361, 77 USPQ2d 1041 (Fed. Cir. 2005)(discussion of problems with a prior art feature does not mean that one of ordinary skill in the art would not know how to make and use this feature). < Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

  UNDUE EXPERIMENTATION
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation. In re Certain Limited-Charge Cell Culture Microcarriers, 221 USPQ 1165, 1174 (Int’l Trade Comm'n 1983), aff’d. sub nom., Massachusetts Institute of Technology v. A.B. Fortia, 774 F.2d 1104, 227 USPQ 428 (Fed. Cir. 1985). See also In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
	In considering the factors for the instant claims:
	a) Breadth of the claims: Applicant’s instant claim 1 provides, to practice the method, a wide range of possible formulations for low protein diets over 3 to 7 days, which is repeated at a frequency of every 1 to 3 months for a duration of years.  The claim 1 low protein diet, and the claim 48 low protein diet, each has upper range limitations for protein, sugar, and saturated fats, and closed range limitations for monounsaturated fats, polyunsaturated fats, and glycerol (only for claim 1, then for claim 49), and if there is protein, greater than 40% of it is from plant sources, this also quite variable. Thus a wide range of diets can be formulated for the claimed low protein diets.
Claims 1 and 48 also are broad because the diets above the cutoff protein level can vary greatly in protein content and type and calorie contribution to the diet, and at the low end of the latter can be very close to the “low protein diet” which can be just under the cutoff protein level, whether of claim 1 or claims 44-46.
Claims 44, 45 and 46 modify the PCPIL to, respectively, 10, 15 and 20 percent calories from protein of total calories on average per day.
For claims 48-50 there is no age requirement.  There is no age requirement specified in the claim, so beyond the subject age species election the subject for claims 48-50 can be any age.
	b) The amount of direction or guidance presented: The description describes analysis of human subjects of a long-term study, for which a portion have IGF-1 data. The specification and associated figures also provide data from animal and yeast cell models. The latter model studies in part indicate several shifts in metabolism with aging.
However with regard to the analysis of the human study, the specification provides protein consumption categorization, mortality over 18 years, and statistical analyses from a human study of 6381 adult human subjects aged 50 and over, having a mean age of 65 years, and including measurements of IGF-1 for 2253 of these subjects, pages 23-28 and Figs. 5, 14-19. In paragraph 85, page 25, the specification states that upon division of the subjects into two groups, ages 50-65 and 65+, “higher protein levels were linked to significantly increased risks of all-cause and cancer mortality (Table 12). . . . However, when the percent calories from animal protein was controlled for, the association between total protein and all-cause and cancer mortality was eliminated or significantly reduced, respectively, suggesting animal protein mediates for a significant portion of these relationships.”  Paragraph 87, pages 25-26, and Table 12, summarizes an apparently opposite effect for the higher protein category for those study subjects aged 65+.
However, it appears that the predicted hazard ratios by IGF-1 and protein group in Fig. 12 = Table 12 were based on data analyzed in different ways in Figs. 15 and 16 (Tables 15 and 16), as suggested in paragraph 90. Table 15, which analyzed data for both age groups of the study, 50-65 and 65+, as summarized in paragraph 89 indicates that IGF-1 did not account for an association between protein consumption and mortality. Table 16 as summarized in paragraph 89 indicates that IGF-1 “was an important moderator of the association – as indicated by the statistically significant interactions between protein and IGF-1 level (Table 16).”
The Examiner’s examination of Table 16 for ages 50-65 indicates that most Hazard Ratios for various interactions had far above the standard P-value of 0.05 or 0.10 that would indicate some degree of confidence in the relationship, that is, that there was a high probability that the relationship or interaction was due to chance rather than causative.  For All-Cause mortality, no P-value for Age 50-65 group came close to 0.05, they all exceeded 0.3, and ranged as high as 0.8. 
The most favorable P-values for the associations for any one group taken together were for the CVD mortality for age group 66+. This contributed to the low Hazard Ratios for the All-Cause for age group 66+. However, this group is not within the age range of claim 1, nor is a claimed disease.
Additionally, and critically, these results were based on long term consumption patterns, not intermittent low protein regimens combined with an unregulated dietary regimen during the bulk of time, when the low protein diet was not administered.  (See discussion and references in the above written description section for further elucidation of this issue.)
c. The presence or absence of working examples: In addition to the above-noted analysis of human subjects in the long-term epidemiological study, the specification also provides results of yeast and rodent studies that support the influence of low protein diets on IGF1, IGFBP1, and several disease states.
Further, regarding working examples and also underlying scientific rationale or lack thereof, the low protein diet can provide 4.9% of calories from protein while the claim 1 subject’s average daily protein intake could be 5.1% of calories from protein (though this is unlikely it is possible). In such instance there is no basis to reasonably expect a result of the claimed method to be increased longevity given the very slight difference in overall diet as claimed. This lack of effect also applies to claims 44-46 which have protein cutoff levels closer to the average Western diets’ protein contribution to total calories.
d. The nature of the invention: The nature of the invention is dietary modification of a subject toward increasing the chance of such modification increasing that subject’s longevity by providing an intermittent low protein/low calorie diet. Thus the nature of the invention is biological and complex given each subject’s particular genetic predisposition toward various life-shortening diseases, as well as environmental, societal, behavioral and psychological factors that may affect outcomes in addition to dietary modification. 
e. The state of the prior art: There is strong interest in improving health and longevity, and many studies related to dietary modification including caloric restriction, and a lower number of studies related to restriction of protein and/or specific amino acids such as summarized in Spindler, Ageing Res Rev 9 (2010) 324-353, provided in 8/18/2016 IDS), sections 2.2.1 through 2.2.3, previously provided.
f. The relative skill of those in the art: The level of skill in the relevant art is high given the level of education of those publishing in the art.
g. The predictability of the art: As to cancer the claims are directed to a disease class that has multiple different etiologies, see Blackadar, World J Clin Oncol 2016 February 10; 7(1): 54-86, teaching that causes include viral, chemical, pharmaceutical, tobacco smoke, hormone supplementation, bacteria and radiation, so it would not be predicted that a dietary modification given intermittently (for claims 1 and 50) or as little as only once (for claim 48) could meet the claim objective with a high level of predictability for a substantial portion of subjects.  Adding to the unpredictability are the teachings of Oxford Population Health 9/15/2020 study summary, which teaches inter alia, “Some cancers, however, did not show a clear link between IGF-1 concentrations and risk,” page 2, and “Meanwhile, a few cancers (including liver and ovarian cancer) appeared to show the opposite trend, with increased risk associated with lower IGF-1 levels,” also page 2, this summary summarizing data from almost 400,000 blood samples and follow up over a period of up to ten years.
Further, Song et al., JAMA Intern Med. 2016;176(10):1453-1463, previously cited and provided, see 7/17/20 Non-final Office action, teaches that for cancer mortality there was no significance for increased Hazard Risk (HR) across the range of percentages of animal protein of total energy, Table 2.  This data is for consistent protein intake, over years not intermittently, that spans across a range of 8.9 to 20 of percent animal protein relative to total calories.  This strongly suggests that even for claims 44-46, which increase the predetermined protein cutoff protein intake level, the long-term effects of reducing animal protein is not significantly established for all cancers, further diminishing the rationale and likelihood that intermittent low protein diets that are for much shorter periods of time, these low protein diets conforming to the particular requirements of claim 1 or claim 48, would somehow achieve what years-long did not, namely delay mortality from cancer (whether all or only age-related).  This also is especially relevant for claims 48-50 which do not limit such protein.  Table 2 of Song also indicates the benefit of plant protein intake, however for all-cause mortality.
Collectively, these teachings indicate a high bar to achieve what is claimed, indicating a need for a large amount of experimentation.
(h) The quantity of experimentation needed to make or use the invention across the scope of what is claimed based on the content of the disclosure.  Owing to factors a, b, c, d, and g, even in view of e and f, the quantity of experimentation needed is expected to be great.  
Additionally, in order to use the claimed invention one of skill in the art must understand the basis for increasing longevity across the scope of the claims. For the reasons discussed below, there would be an unpredictable amount of experimentation required to practice the claimed invention.
1. The significance of an inflection point at a predetermined age such as 65 years old appears at best to indicate mortality related to protein consumption and/or IGF-1 level related to protein consumption for specific disease types, possibly for particular age groups. However, this must be taken into context with regard to the claimed subject matter: the protein intake of the subjects for whom IGF1 and other data were collected was over years, and IGF-1 data likely was for infrequent blood draws at unspecified times, and the claims do not reflect or require multi-year providing of a consistent low protein diet, such as a consistently low protein diet week after week, commensurate with the study that yielded the results set forth in the specification. Applicant takes a large leap to claim increased longevity for a subject when a) the claimed period of providing the reduced protein diet, for 3-7 days with a frequency of every 1 to 3 months for as short as two years, and b) if a subject has a predisposition to a cancer other than that for which a low protein diet provided as claimed might help, see Blackadar cited above, practicing the claimed invention would not be reasonably expected to help, again raising the need for a great amount of experimentation to achieve something for which there is not a high expectation of success (i.e., overcoming progression of a cancer caused by a virus infection, or hormone supplementation).
2. The relationships are not strong as indicated by the varying and high P-values, as already described, leading one to seriously question both the reasonable breadth and likelihood of single low protein diet administrations per the claims increasing longevity. 
Further in this regard, Applicant’s introduction of PCPIL values of 5% for claim 1, 10% for claim 44, 15% for claim 45, and 20% for claim 46, while supported in the specification by their basic presence there, are not established by the data set forth in the application as meaningful for extending longevity. Regarding the levels in claims 44-46, there is no data indicating or even suggesting increased longevity commensurate with the breadth of the claims, which for example for claim 44 includes determining a subject to be above that 15% claimed PCPIL, say 16%, and reducing that for a single unspecified-duration period to below the 15% PCPIL, for example to 13%.  (The same argument would apply to analogous small differences surrounding the claim 45 and claim 46 PCPILs).
Further, the combined claiming of these disparate PCPILs argues against the criticality of any one of them.   For example, for claim 46 setting 20% as the PCPIL reducing protein intake as percent of calories to below 20% would work, yet in another instance, for claim 44 with 10% as the PCPIL, one could start with a subject consuming in the range of 15% of calories from protein – this incongruously being a longevity-providing regime within the scope of claim 46, and would need to reduce that to below 10% to obtain claim 44’s claimed longevity extension.
3. Further, later research clarified that additional key factors are at play in the relationship between protein consumption, IGF-1 levels, and cancers. Song et al., JAMA Intern Med. 2016;176(10):1453-1463, previously cited and provided, see 7/17/20 Non-final Office action, teaches that for cancer mortality there was no significance for increased Hazard Risk (HR) across the range of percentages of animal protein of total energy, Table 2.  This data is for consistent protein intake, over years not intermittently, that spans across a range of 8.9 to 20 of percent animal protein relative to total calories.  This strongly suggests that for claims 1 and 48, and even for claims 44-46, which increase the predetermined protein cutoff protein intake level, the long-term effects of reducing animal protein is not significantly established for all cancers, further indicating a need for a great amount of experimentation of intermittent low protein diets that are for much shorter periods of time to reach a result (if possible) to meet a key claim objective, to delay mortality from cancer (whether all or only age-related), for a sufficient number of subjects.  This also is especially relevant for claims 48-50 which do not limit animal protein.  
Considering also that Blackadar, World J Clin Oncol 2016 February 10; 7(1): 54-86, teaches that causes for cancers include viral, chemical, pharmaceutical, tobacco smoke, hormone supplementation, bacteria and radiation, and also Oxford Population Health 9/15/2020 study summary, which teaches inter alia, “Some cancers, however, did not show a clear link between IGF-1 concentrations and risk,” page 2, and “Meanwhile, a few cancers (including liver and ovarian cancer) appeared to show the opposite trend, with increased risk associated with lower IGF-1 levels,” also page 2, this summary summarizing data from almost 400,000 blood samples and follow up over a period of up to ten years, a great amount of experimentation would be required to meet a key claim objective, to delay mortality from cancer (whether all or only age-related), for a sufficient number of subjects.  
Accordingly, undue experimentation would be required to practice the invention of claim 1, and also of claims 48 and 50, to achieve the claimed delay of mortality from cancer (whether all or only age-related), particularly for subjects not having or predisposed to a cancer shown to be more likely with elevated IGF1 levels.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention. However, the description lacks clear evidence that Applicant has demonstrated how to practice the invention for all subjects encompassed by the claims. As such, the skilled practitioner would turn to the prior art for such guidance, however the prior art does not discuss to any meaningful extent how successful it would be to practice the invention, particularly for the broad time range of what is claimed. Finally, said practitioner would turn to trial and error experimentation to determine the various factors, including determination of values for the variables found in the claims, and including determining particular factors in the provided diets.  Such amounts to undue experimentation.  The additional limitations of the respective dependent claims do not overcome this trial and error experimentation.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
Therefore claims 1, 48 and 50 are rejected for lack of enablement to practice the invention.
Regarding dependent claim 8, the same bases applied to claim 1 are applicable.
Regarding claims 10 and 12, there is no data or substantiation that providing such low protein diet for five day periods across the range of durations claimed in claim 1 would achieve the increase in longevity for the intended subject class.  Claims 10 and 12 further limit claim 1 by requiring a second diet or adding fiber to a specified percentage of a daily recommended amount, respectively. Because these claims do not fully address the issues set forth above regarding undue experimentation directed at claim 1, they also are subject to the analysis for lack of being enabled for what is claimed.   Accordingly, claims 10 and 12 also are rejected under this section on the above bases. 
Claims 44-46 are rejected on the bases provided above under this section considering the bases of claim 1 from which they depend, however for the issue regarding the lack of substantial difference between a diet just above the protein cutoff level and a “low protein diet” having a protein intake level just below such cutoff level, the argument applied above is modified for the particularly claimed higher protein cutoff levels of claims 44-46.
Claim 49 rejected on the bases applied above to claim 48, the addition of a limitation regarding administering glycerol not reasonably overcoming the bases applied to claim 1.

Response to Arguments
Applicant's arguments filed 5/3/22, pages 13-15, have been fully considered but they are not persuasive.
Applicant argues that the range of possible diet combinations that fall within the claimed low protein diet limitations of claims is enabled, and that the fasting mimicking diet package is commercially available.  
However, these are not the standards for enablement for the instant claims. Rather, the issue is whether undue experimentation would be required to achieve what is claimed, here improving the chances of a subject living longer by delaying age-related mortality from cancer or diabetes, see claims 1 and 48.  For the reasons set forth above, undue experimentation would be required, at least for cancers, and the rejection is supported.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 47 is rejected under 35 U.S.C. 101 because the claimed method invention (Step 1) is directed to abstract ideas, here a mental step, without significantly more. Claim 47 recite(s) (Step 2A, prong 1) the step of “further determining amounts of plant-based and animal-based proteins consumed by the subject prior to administration of the low protein diet”. This is a mental step without further consequence or modification of the claim 1 method, and may be merely for data recording.
This judicial exception is not integrated (Step 2A, prong 2) into a practical application because the additional elements in claim 47, result in no particular application, transformation, nor a meaningful applying or using of the judicial exceptions. There is no specific modification of the method of claim 1 from which claim 47 directly depends.  Further, the claim limitations do not amount to significantly more than the mental step exception itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (Step 2B) there are no claim limitations in claim 47 other than the mental step.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 48 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 15 of U.S. Patent No. 10172839 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 1 differs from the instant independent claim 48 in that additional steps, a) identifying a subject having cancer and c) administering a kinase inhibitor to the subject to reduce tumor progression are performed. However, instant claim 1’s method, for treating cancer, assuming it is effective to reduce the time to progression to mortality due to such cancer (or even prevent such mortality) falls within the preamble objective of instant claim 48, this also clearly supported by reference claim 15, and the range limitations of components of the reduced caloric diet of step b of reference claim 1 are the same or fall within instant claim 48’s limitations, anticipating claim 48. Reference claim 1’s glycerol range, 10-30 grams, narrowly exceeds instant claim 49’s 12 to 25 grams of glycerol, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Finally, in view of claim 10’s second time period of 1 to 3 days, and the first time period of at least one day based on the plain language of claim 1, resulting in a reduced caloric diet of at least 4 days, instant claim 1’s time period of five days is close and would have been obvious, see MPEP 2144.05. The reference claim 1’s amounts cumulatively fall within instant claim 48’s Kcal/pound limitations, particularly given the varying weights of subjects and that effect on stated gram quantities.

Claims 1, 8, 10, 44-46, 48-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10660932 (reference patent), in view of US PGPPUB 2010/0004309 and Zimmet, Diabetes Metab 2003,29,6S9-6S18, as evidenced by Fontana DIABETES CARE, VOLUME 32, SUPPLEMENT 2, NOVEMBER 2009, S151-S156, and Song et al., JAMA Intern Med. 2016;176(10):1453-1463, previously cited and provided.  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims administer a fasting mimicking diet (FMD)  in quantity ranges identical or overlapping with those of the instant claims, for a purpose that falls within the instantly claimed objective, and for subjects who reasonably would be expected to meet other instant claim limitations.
Competing claim 1 is directed to a method for promoting pancreatic beta-cell regeneration, which assuming it is effective to reduce the time to progression to mortality due to such diabetes (or even prevent such mortality) falls within the preamble objective of instant claims 1 and 48, this supported by Fontana as an evidentiary reference, see first paragraph. The duration limitations are made obvious by competing claim 8 given the overlap with both of instant claims 1’s and 48’s duration periods, see MPEP 2144.05 and below in this paragraph. Except for glycerol, the component limitations of competing claim 1 meet or encompass the component limitations of instant claims 1 and 48, rendering these obvious based on overlapping ranges, see MPEP 2144.05 and below in this paragraph. As to glycerol, the ‘309 application teaches a nutrient composition comprising glycerol as a substitute for monosaccharides, disaccharides, and polysaccharides, claim 16, including for protection against oxidative stress and aging, Title, Abstract, demonstrate its effectiveness on stress resistance and life span, para 23 and FIG. 9, so this would have been obvious to add to improve the FMD regimen of the reference patent.  As to amounts, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art." (MPEP 2144.05 II. A.).  Accordingly, claim 1’s and claim 49’s glycerol limitation would have been obvious.
As to claim 1’s subject age limitation, Zimmet, page 6S12, teaches the prevalence of undiagnosed diabetes among middle-aged (50-59 years) Mexican-American men and women was 12.9% and 7.5%, respectively, compared with 3.3% and 5.8%, respectively, for the general population within this age range, providing a motivation to treat subjects within the claimed age range. Zimmet more broadly supports the motivation to treat subjects to reduce the progression of diabetes.
As to claim 1’s and claims 44-46’s predetermined cutoff protein levels, these span the range of protein consumption calories as percent of total calories, as evidenced by Song, Table 2, and merely delineate subjects’ consumption patterns prior to treatment, and would have been obvious based on selecting subjects within the widely claimed ranges of normal population protein consumption percent calories.
As to claims 1’s and 50’s duration, Zimmer teaches the progressive nature of diabetes, so it would have been reasonable to extend the period FMD periodically over a duration of years.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658




                                                                                                                                                                                                        /FRED H REYNOLDS/Primary Examiner, Art Unit 1658